DETAILED ACTION
	This action is made in response to the request for continued examination filed on 9/8/2020.  This action is made non-final.
	Claims 1-6 and 8-18 are pending.  Claim 7 has been previously cancelled.  Claims 19-22 are presently cancelled.  Claims 1, 3-6, 9-13, 15-16, and 18 have been amended.  Claims 1, 6, and 13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 9/8/2020 have been considered but moot in light of the new grounds of rejection.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-5, 8-12, and 14-18 fail to resolve the 112 deficiency of their parent claims and are similarly rejected.
Claim 4 is additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 4, “the graphical icon” lacks antecedent basis.  For the purposes of compact prosecution, the limitation will be interpreted as “a first graphical icon associated with a send instruction”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 5, 6, 11, 12, 13, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi (USPPN: 2003/0195976; hereinafter Shiigi) in further view of Sanger (USPPN: 2001/0048436; hereinafter Sanger).
As to claims 1, Shiigi teaches An image distribution (e.g. see Title, Abstract) method comprising:
receiving, by a server, from a first terminal device including a touch panel display, an image of a handwritten input upon a display view of the touch panel display (e.g., see Abstract, [0022]-[0024], [0030], [0035]-[0036], [0052]-[0053], [0072]-[0074] teaching a server receiving an image of a handwritten input on a touch screen of a first device);
generating, by the server, identifying information unique to the received image (e.g., see [0024], [0030], [0036]-[0038], [0053], [0075], [0081] wherein the server formats the received image to be retrieved at a later time (i.e., identifying information unique to the received image). The image being retrievable at a later time by the server, obviously, if not necessarily, is associated with unique identifying information to be retrieved at a later time);
storing, by the server, the received image in association with the identifying information (e.g., see [0024], [0044], [0074], [0075], [0094] teaching storing the received image for retrieval at a later time (i.e., identifying information)); ;
receiving, by the server, the identifying information from a second terminal device (e.g., see [0024], [0040], [0043]-[0044], [0076]-[0078] wherein the server receives a request to retrieve the received image); and
sending, by the server the second terminal device in response to receiving the identifying information from the second terminal device, the image associated with the identifying information as a message of a first user, of the first terminal device (e.g., see [0024], [0043]-[0045], [0060]-[0062], [0078]-[0079] wherein in response to the request by the recipient device, the server sends the image as a message from the first user terminal.  See also 112 rejection above).
While Shiigi teaches that each client device can view the image (e.g., see [0024]), which would include the sending device, Shiigi fails to explicitly teach sending, by the server, the identifying information to the first terminal device.
However, in the same field of endeavor of transmitting handwritten messages, Sanger teaches sending, by the server, the identifying information to the first terminal device (e.g., see [0033], [0034] wherein the server sends information of the received image back to the sender).  Accordingly, it would have been obvious to one of ordinary skill in the art, to modify Shiigi in view of Sanger, to provide for a messaging system in which a user does not need to download or install additional software while permitting the user to verify the inputted data without adding to transmission time (e.g., see Abstract, [0034]).

	 As to claim 5, the rejection of claim 1 is incorporated.  Shiigi-Sanger further teach wherein the server includes database that stores management information including a user ID for identifying a second user on the second terminal device that is communicating with the first user ([0068], [0091] of Shiigi teaching the server maintaining a contact list of recipient users for communication with the first user), and controlling, by the server based on the stored management information, the image to be displayed on the display view of the second terminal device in a case of receiving the image from the server (e.g., see [0024], [0043]-[0045], [0060]-[0062], [0078]-[0079] of Shiigi wherein the second device displays the image received from the server.  See also [0043] wherein the image is displayed to the recipient). 
	
As to claims 6, 11, and 12, the claim is directed to a server (e.g. see Figs. 1 and 2 of Mendes) implementing the method of claims 1 and 5 and are similarly rejected.  It is noted that the limitations of claim 12 (which includes claim 11) is directed to the server implementing the method of claim 5 and is similarly rejected.

As to claims 13, 17, and 18, the claim is directed to a non-transitory computer-readable medium of the server of claims 6, 11, and 12 and are similarly rejected. 


Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi and Sanger, as applied to claim 1 above, and in further view of Borden et al. (USPPN: 20040111479; hereinafter Borden).
As to claim 2, the rejection of claim 1 is incorporated.  Shiighi and Sanger fail to teach identifying, by the server, the first user that input the handwritten input in response to an operation of an administrator of the server; and suspending, by the server, an account of the identified first user.
identifying, by the server, the first user who has input the handwritten input in response to an operation of an administrator of the server; and suspending, by the server, an account of the identified first user (e.g. see Fig. 1, [0035], [0039], [0046] wherein users who have inputted messages can be identified by an administrator over the server wherein the administrator, over the server, can block (i.e. suspend) an account of the identified user.  See also Shiigi and Sanger teaching the input being handwritten input).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Shiigi-Sanger in view of Borden to monitor chat based environments (e.g. see [0011] of Borden).

As to claim 8, the claim is directed to a server implementing the method of claim 2 and is similarly rejected.

As to claim 14, the claim is directed to a non-transitory computer-readable medium which cause the server to implement the method of claim 2 and is similarly rejected.

Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi and Sanger, as applied to claim 1 above, and in further view of Lira (USPPN: 20060041848; hereinafter Lira).
As to claim 3, the rejection of claim 1 is incorporated.  Shiigi-Sanger fail to teach causing a size of the image to change over time.
causing a size of the image to change over time (e.g. see Fig. 6B-6C, [0036] wherein the size of the displayed chat image associated with the first user changes after a period of time). Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Shiigi-Sanger in view of Lira in order to not clutter the display space providing easier visualization for a user (e.g. see [0036] of Lira).

As to claim 9, the claim is directed to a server implementing the method of claim 3 and is similarly rejected.

As to claim 15, the claim is directed to a non-transitory computer-readable medium which cause the server to implement the method of claim 3 and is similarly rejected.

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiigi and Sanger, as applied to claim 1 above, and in further view of Harvey et al. (USPN: 6,784,901; hereinafter Harvey).
As to claim 4, the rejection of claim 1 is incorporated.  Shiigi further teaches causing, before sending of the image as the message, a plurality of graphical icons to be displayed on the display view of the touch panel display of the first terminal device, the plurality of graphical icons including the graphical icon, a second graphical icon associated with a color selection instruction, a third graphical icon associated with a correct instruction, a fourth graphical icon associated with a delete instruction, and fifth graphical icon associated with a cancel instruction (e.g., see Fig. 7b, [0008] teaching a display view on a touch device prior to sending a message with a plurality of icons, the plurality of icons including a send button, a color selection, a correction button, a deletion button, and a cancel button.  See also 112 rejection above for “the graphical icon”).
Shiigi-Sanger fail to teach causing the image to be deleted after a predetermined time elapses.
However, in the same field of endeavor of messaging on a graphical user interface, Harvey teaches causing the image to be deleted after a predetermined time elapses (e.g. see Fig. 15, 21:19-36 wherein after a predetermined time lapses, the chat image associated with a user is deleted).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Shiigi-Sanger in view of Harvey to combine a known method to a known system to yield the predictable result of deleting data when no longer necessary thereby reducing bandwidth, transmission, display area, and the like. See KSR and MPEP 2141.

As to claim 10, the claim is directed to a server implementing the method of claim 4 and is similarly rejected.

As to claim 16, the claim is directed to a non-transitory computer-readable medium which cause the server to implement the method of claim 4 and is similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Relevant Art not Cited
	As a courtesy, below are references relevant to applicant’s disclosure, but are not cited in the rejection.  Applicant is encouraged to review the references when filing any subsequent amendments/remarks:
Mullins et al. (USPN: 8,634,712): real time transmission of image data including hash values
Fuoss et al. (USPPN: 7,894,836): method/system for transmitting handwritten electronic messages
Woodard et al. (USPN: 7,032,011): server based extraction, transfer, storage, and processing of files
Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic 
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday thru Friday 8:00am to 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Stella Higgs/Primary Examiner, Art Unit 2179